DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
The Amendments and Remarks filed 09 March 2021 in response to the Office Action of 09 November 2020 are acknowledged and have been entered. 
Claim 29-30 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 19 August 2020.
Claims 2 and 48 have been canceled. Claims 1, 9, 11, 15, 19, 25, 27, 49, 57, 58, and 69 are amended herein. Claims 1, 3, 6, 9, 11, 15, 19, 25, 27, 29-30, 38, 45, 49, 56-58, 62-63, and 69 are under examination on the merits.  Applicant remarks, on page 13, mention that claim 58 is cancelled; however claim 58 is not cancelled on the claims filed 09 March 2021.
Any rejection or objection not reiterated herein has been overcome by amendment.


Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites “a first and/or second gRNA” in lines 1-2 and depends from claim 1.  It is unclear how these relate to the first and second gRNA of claim 1. It is not clear if the claim requires only 2 sgRNAs or whether the claim requires three or four sgRNAs.  The claim later recites "the first and/or second sgRNA" but the claim sets forth two instances of "a first" and two instances of "a second". So, it is not clear which first or which second sgRNA is being referred to by "the first and/or second sgRNA" The lack of clarity renders this claim indefinite.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 56 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 56 only requires a cell and not the method set forth in claim 1, i.e. claims 56 does not further limit the method of claim 1 as it is claiming a product.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Response to Arguments

Applicants argue that “Claim 56 is directed to a genetically modified cell produced by a method of claim 1. A genetically modified cell produced by a method of claim 1 comprises specific modifications resulting from two or more SSBs or DSBs formed at a site targeted by a combination of sgRNAs as recited in claim 1” on page 13.  Applicant’s arguments have been considered and found not persuasive. “If claim 1 recites a method of making a specified product, a claim to the product set forth in claim 1 would not be a proper dependent claim if the product can be made by a method other than that recited in the base method claim” [see MPEP 608.01(n)(III)]. In the instant case the specific modifications required by the resulting product could be achieved by the use of sequence specific nucleases that are not Cas9, such as zinc-finger or TALEN.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 49 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bauer (WO 2016/182917).  
Regarding claim 49, Bauer teaches nucleic acid molecules that target the BCL11A enhancer functional regions, and compositions comprising the nucleic acid molecules [abstract]; and that small single guide RNA (sgRNA) sequences designed to target these functional regions using the .

Response to Arguments
Applicants argue that “Bauer does not teach a method using any one of the combinations of sgRNAs recited in claim 1 nor a cell as recited in claim 57”; and “Bauer also does not teach or suggest a specific combination of two sgRNAs comprising spacer sequences selected from SEQ ID NOs: 6, 7, and 14” on page 15.  Applicants additionally argue that “Bauer does not teach or suggest two different sgRNAs” on page 15.  Applicant’s arguments have been considered and found not persuasive as Bauer teaches the use of two sgRNAs to generate genomic deletions [0515], Bauer also teaches sgRNAs comprising SEQ ID NOs 6 and 7 and it would have been obvious to use two sgRNAs comprising the spacer sequences selected of SEQ ID NOs: 6 and 7 to generate genomic deletions in BCL11A as discussed in the rejection above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention

Claim(s) 1, 3, 15, 38, 45, 56-58, 62-63 and 69 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauer (WO 2016/182917).
Regarding claim 1, Bauer teaches nucleic acid molecules that target the BCL11A enhancer functional regions, and compositions comprising the nucleic acid molecules [abstract].  Bauer teaches methods and compositions to the discovery of more defined functional regions within the BCLl1A ~12 kb enhancer region that regulate expression of the BCL11A protein [0164].  Bauer teaches that genome editing disruption at these regions were functionally verified for expression of the BCL11A mRNA, expression of the BCL11A protein, and ultimately for the enrichment of fetal hemoglobin (HbF) produced; and that small single guide RNA (sgRNA) sequences designed to target these functional regions using the CRISPR/Cas9 technology to reduced BCLl1A expression 
Bauer does not teach using first sgRNA comprising a spacer sequence comprising SEQ ID NO: 6 and a second sgRNA comprising a spacer sequence comprising SEQ ID NO: 7, i.e. two sgRNAs, for genome editing of BCL11A.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Bauer to use a first sgRNA comprising a spacer sequence comprising SEQ ID NO: 21 (SEQ ID NO: 6) and a second sgRNA comprising a spacer sequence comprising SEQ ID NO: 41 (SEQ ID NO: 7), i.e. two sgRNAs.  This modification would amount to a simple substitution of the 2 sgRNAs used in Bauer for the generation of genomic 

Regarding claim 3, Bauer teaches  a method further comprising contacting the same isolated progenitor cell with at least a DNA-targeting endonuclease or a vector carrying the coding sequence of a DNA-targeting endonuclease, where the DNA-targeting endonuclease is a Cas (CRISPR-associated) protein and the Cas protein is Cas9 [0070-0072].
Regarding claim 15, Bauer teaches the nucleic acid molecule is a single guide RNA (sgRNA) [0066] that consists essentially of one or more of the sequences described in Table 7 or SEQ ID NOS: 1-94 [0091].  Bauer teaches SEQ ID NO: 21, 41, and 37 (instant claims SEQ ID NO: 11, 12, and 13, respectively) [Table 7].  Furthermore Bauer teaches the use of two sgRNA to generate genomic deletions is cells [0515].
Regarding claims 38 and 45, Bauer teaches in one embodiment, this disclosure provides a method of treatment of a hemoglobinopathy in a mammal comprising the steps of:(a) isolating hematopoietic progenitor cells or hematopoietic stem cells from the mammal; (b) contacting the cells ex vivo or in vitro with an effective amount of a composition comprising at least a DNA-targeting endonuclease or a vector carrying the coding sequence of a DNA-targeting endonuclease whereby the DNA-targeting endonuclease cleaves the genomic DNA of the cell on chromosome 2 location 60725424 to 60725688 (+55 functional region), at location 60722238 to 60722466 (+58 functional region), and/or at location 60718042 to 60718186 (+62 functional region) causing at least one genetic modification therein, whereby fetal hemoglobin expression is increased in the mammal, relative to expression prior to the contacting; and (c) administering the cells of step (b) into the mammal [0050].
Regarding claim 56 and 57, Bauer’s teachings are discussed above as applied to claim 1 and similarly apply to claim 56.  Bauer also teaches these compositions are use in in vitro methods for 
Regarding claim 58, Bauer’s teachings are discussed above as applied to claims 57 and 15.
Regarding claim 62, Bauer teaches where the genetically engineered cell that exhibits a HbF mean percentage of HbF/(HbF+HbA) protein levels of at least 10%, optionally at least 15%, further optionally at least 20%, further optionally at least 25%, further optionally at least 30%, further optionally at least 40%, further optionally at least 50% [Fig. 1E].
Regarding claim 63 and 69, Bauer teaches a method of preventing, ameliorating, or treating a hemoglobinopathy in a subject comprising administering a population of cells comprising engineered / genetically modified hematopoietic stem cells or hematopoietic progenitor cells transduced with a vector that carries one or more nucleic acid molecules that consist essentially of a sequence selected from the group consisting of SEQ ID NOS: 1-94 and a vector carrying the coding sequence of a DNA-targeting endonuclease whereby the DNA-targeting endonuclease cleaves the genomic DNA of the cell on chromosome 2 at location 60725424 to 60725688 (+55 functional region), at location 60722238 to 60722466 (+58 functional region), and/or at location 60718042 to 60718186 (+62 functional region). [0369, 0379, 0380].


Claims 6, 9, 11, 19, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer (WO 2016/182917) as applied to claim 1, and further in view of Boitano (WO 2017/115268 A1).
The teachings of Bauer are discussed above as applied to claim 1 and similarly apply to claims 6, 9, 11, and 27.
Bauer does not teach wherein the one or more DNA endonucleases each comprise, at the N-terminus, the C-terminus, or both the N-terminus and C-terminus, one or more nuclear localization signals (NLSs); wherein the first and/or second sgRNAs are one or more modified sgRNAs; wherein the one or more DNA endonucleases is pre-complexed with the first and/or second sgRNAs to form one or more ribonucleoproteins (RNPs); and wherein the Cas9 mRNA is formulated into a lipid nanoparticle, and the first and/or second sgRNA is delivered to the cell by an adeno-associated virus (AAV) vector, or wherein the Cas9 mRNA is formulated into a lipid nanoparticle, and the first and/or second sgRNA is delivered to the cell by electroporation.
Boitano teaches a method of a method of altering a cell including contacting (e.g., introducing into) said cell (e.g., population of cells) with: 1) one or more gRNA molecules of any of the previous gRNA molecule aspects and embodiments and a Cas9 molecule; 2) one or more gRNA molecules of any of the previous gRNA molecule aspects and embodiments and nucleic acid encoding a Cas9 molecule [pg. 30, line 32-pg. 31, line 3].  More specifically, Boitano teaches altering of a target expression of BCL11a mRNA by introducing a CRISPR system including the gRNA molecule [pg. 24, lines 18-19].  
Regarding claim 6, Boitano teaches the Cas9 molecule may comprise one or more nuclear localization sequences (NLSs) at or near the amino-terminus, at or near the carboxy-terminus, or a combination of these [pg. 253, lines 32-pg. 254, line 2]. Boitano teaches an SV40 NLS [pg. 2543, line 10]. It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Bauer where the Cas9 nuclease comprises a NLS for the advantage of targeting (or localizing) the Cas9 nuclease to the nucleus.
Regarding claim 9, Boitano teaches wherein one, or optionally more than one, of the nucleic acid molecules that make up the gRNA molecule includes one or more, e.g., three, 2'- O-methyl modifications at the 3' end of said nucleic acid molecule or molecules; d) one or more, e.g., three, 2'-O-methyl modifications at the 5' end of said nucleic acid molecule or molecules [pg. 17, line 27–pg. 
Regarding claim 11, Boitano teaches wherein the gRNA molecule and Cas9 molecule are present and provided as a ribonuclear protein complex (RNP), i.e. precomplexed, etc. [pg. 6, lines 9-10; pg. 279, line 31-pg. 280, line 2].  Boitano teaches that Cas9 protein (10mg/ml) was added to 5X CCE buffer to which tracrRNA and the various crRNAs (together which form a sgRNA) were then added (in separate reactions) and incubated at 37°C for 10 minutes, thereby forming the active RNP complex [pg. 334, lines 30-33]. It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Bauer where the first and/or second gRNA molecules are provided as a RNP.  This modification would amount to a simple substitution, i.e. an alternative way of providing the gRNAs and Cas9 molecules to the cell and a skilled artisan would have a reasonable expectation of success in practicing the claimed invention.
Regarding claim 19, the teachings of Bauer is discussed above as applied to claim 15 and the teachings of claim Boitano are discussed above as applied to claim 11.
Regarding claim 27, Boitano teaches where in some embodiments, the Cas9- and/or gRNA-encoding DNA is delivered by a recombinant AAV [pg. 282, line 15], and in some embodiments, the Cas9- and/or gRNA-encoding DNA is delivered by a non- vector based method such as electroporation, lipid-mediated transfection, inorganic nanoparticles, calcium phosphates, or a combination thereof [pg. 283, lines 27-29].  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Bauer where the Cas9 mRNA is formulated into a lipid nanoparticle, and the first and/or second sgRNA is .

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauer (WO 2016/182917) and Boitano (WO 2017/115268 A1) as applied to claim 1, 6 and 15, and further in view of Gao [US 2018/0016589 A1].
Bauer does teach a single guide comprising SEQ ID NO: 12 discussed above as applied to claim 15.  Bauer does not teach wherein the Cas9 endonuclease is a S. pyogenes Cas9 comprising an N-terminus SV40 NLS and a C-terminus SV40 NLS, and wherein the weight ratio of sgRNA to Cas9 endonuclease is 1:1.  
Boitano also teach teaches a gRNA molecule that is complementary with a target sequence of a BCL11A gene (e.g., a human BCL11A gene), a BCL11A enhancer (e.g., a human BCL11A enhancer), or a HFPH region (e.g., a human HPFH region) consisting of, the sequence SEQ ID NO: 347 [claim 1 and 43] where SEQ ID NO: 347 is identical to SEQ ID NO: 12.  Boitano teaches the use of S. pyogenes Cas9 CRISPR systems wherein the Cas9 molecule may comprise an N and C terminal NLS derived from the SV40 virus large T antigen [pg. 253, line 30 – pg. 254, line 10].  Boitano additionally teaches that Cas9 protein (10mg/ml) was added to 5X CCE buffer to which tracrRNA and the various crRNAs (together which form a sgRNA) were then added (in separate reactions) and incubated at 3 7°C for 10 minutes, thereby forming the active RNP complex [pg. 334, lines 30-33].
Gao teaches the preparation of a DNA solution where the weight ratio of a plasmid encoding a gRNA and a plasmid encoding Cas9 endonuclease in the mixture is 1:1 [0096].
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Bauer wherein, the Cas9 endonuclease is a S. pyogenes Cas9 comprising an N-terminus SV40 NLS and a C-terminus SV40 NLS.  This modification would have mounted as a simple substitution of one Cas9 nuclease for another with the advantage of targeting the Cas9 nuclease to the nucleus.  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the method of Bauer wherein the weight ratio of sgRNA to Cas9 endonuclease is 1:1.  This modification would amount to a simple substitution of the weight ratio of the sgRNA:Cas9 in the RNP complex of Boitano with the weight ratio of the gRNA:Cas9 in Gao.  One of ordinary skill would be motivated to make the modification with the advantage using the RPN to facilitate in genome editing with a reasonable expectation of success in practicing the claimed invention.

Response to Arguments
Applicant’s argument that Boitano does not teach or suggest each and every element of amended claim 1; Gao does not correct these deficiencies in Boitano; and accordingly, claim 25 is non-obvious over Boitano in view of Gao have been considered and are moot as they are referring to o the previous rejection of the claims and therefore is not referring to the current rejections of the amended claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 6, 11, 17, 19, 25, 27, 38, and 45, provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 10, 17, 21, 23, 26, 27, 31, 34, 39 and 83 of copending Application No. 16094408 (reference application). Although the claims at the claims under examination are a species to the claims set forth in reference application. Thus the subject matter of the instant claims is anticipated by the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3, 6, 9, 11, 15, 13, 19, 25, 27, 38, 45, 49, 56-58, 62-63, and 69 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 9, 11, 25, 58, 32, 38, 49, 55, 57, 67, 68, 76-77, 83 of copending Application No. 16267702 (reference application) in view of Boitano (WO 2017/115268 A1),  Bauer (WO 2016/182917), and Gao [US 2018/0016589 A1]. 
Regarding claim 1, the reference application do not teach a method for editing a B-cell lymphoma 11A (BCL11A) gene wherein a Cas9 endonucleases, and a first sgRNA comprising a spacer sequence comprising the nucleic acid sequence of SEO ID NO: 6 and the second sgRNA comprising a spacer sequence comprising the nucleic acid sequence of SEO ID NO: 7 effects to or more breaks within or near the BCL11A gene. Bauer’s teachings are discussed above as applied to claim 1.  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the reference application with the two sgRNA comprising of SEQ ID NO: 21 (SEQ ID NO: 6) and SEQ ID NO: 41 (SEQ ID NO: 7). This modification would amount to a simple substitution of the 2 sgRNAs used in Bauer for the generation of genomic deletions in MEL cells [0515] for the sgRNAs comprising the spacers of SEQ ID NO: 6 and SEQ ID NO: 7 for the advantage of generating genomic deletions of BCL11A and increasing HbF expression.   All other claims are also rejected as discussed above using the references cited above.
    This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant requests that the Examiner hold these rejections in abeyance until claims are deemed allowable in the instant application. Applicant’s requests are not possible because the provisional double patenting rejections are still applicable.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771.  The examiner can normally be reached on M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.G./Examiner, Art Unit 1636                                                                                                                                                                                                        
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636